

Exhibit 10.26




MUTUAL SEPARATION AGREEMENT


This agreement regarding termination of employment, “the Agreement”, is entered
into


BETWEEN:
(1)Veoneer, Inc., referred to as “the Company”;
(2)Mikko Taipale, personal identification /700520-1012/ referred to as “the
Executive”; together referred to as “the Parties”.


1-Background


a.The Executive is employed by the Company pursuant to the terms and conditions
outlined in the Executive’s employment agreement dated March 21, 2018.


b.The Company and the Executive have agreed that the employment of the Executive
shall cease on the terms set out in this agreement. This agreement will take
effect on September 12, 2019 “the Agreement Effective Date”.


Unless the Parties agree otherwise, the Executive will continue performing his
duties as EVP Human Resources until February 29, 2020. The Executive shall be
released from all duties linked to the Company on March 1, 2020, “the Release
Date”, except for being reasonably available over the phone and email to answer
any questions that the Company may have. Apart from what is explicitly stated
below, the agreement supersedes all earlier oral and written agreements between
the Company, or any associated company, and the Executive, relating to the
employment of the Executive. For the purpose of this agreement, “associated
company” means a legal entity directly or indirectly controlling or controlled
by or under common control with the Company, irrespective of the country of
registration of such legal entity.


The provisions of this Separation Agreement, including the avoidance of doubt
section 5.6 below, shall not waive or terminate any rights to indemnification
the Executive may have under the Company’s Restated Certificate of
Incorporation, Re-stated Bylaws or the Indemnification Agreement between the
Executive and the Company.


2-Termination of the Employment


2.1 The Executive’s employment with the Company shall cease 6 calendar months
after the Agreement Effective Date, “the Termination Date”. Any change to be
requested by the Executive to apply an earlier termination date due to new
employment is subject to the written approval of the Company.


3-Compensation


3.1 The Executive shall be entitled to his current monthly salary, pension
contribution and other current perquisites until the termination date.


3.2 The Executive shall be entitled to “the Short Term Incentive” in accordance
with the Company’s policy for the performance year 2019. The Executive shall
also be entitled to Short Term Incentive for performance year 2020 calculated
and paid pro rata to the Release Date. The short-term incentive payment does not
constitute a basis for any form of pension entitlement or right to vacation pay.


3.3 Not later than one month after the Termination Date, the Company shall pay a
lump sum severance payment, “the Severance Payment”, equivalent to 18-months of
the Executive’s base salary as in effect immediately prior date of termination
as stated in section 11 in the employment agreement. In addition, the Company
will pay an extraordinary compensation equal to three (3) monthly base salaries
as a recognition of leading the HR function until the Release Date.


3.4 The Company shall withhold income tax for all the compensation components
and in addition thereto pay any statutory social security charges, as
applicable.


3.5 Not later than one month following the Termination Date, the Company shall
pay any vacation pay accrued until the Release Date. Any vacation days earned
between the Release Date and the Termination Date will be registered as used by
the Executive.





--------------------------------------------------------------------------------



4- Undertakings


4.1 The Executive has an obligation of loyalty that follows by an employment
relationship. Accordingly, the Executive has a duty to be loyal to the Company
until the Termination Date and thus carry out, inter all, the remaining tasks
and assignments the Executive is instructed to carry out as well as not being
engaged in any business competing with the Company or its associated companies.


4.2 The Executive will continue to be bound by the confidentiality undertaking
under section 8 of the Employment Agreement. The Executive is thereby not
allowed to in any way disclose sensitive or otherwise confidential information
regarding the Company or any of its associated companies to any other company or
individual not employed by the company or its associated companies. This
confidentiality undertaking is not limited in time.


4.3 The Parties agree that the Non-Competition Covenant as described in section
13 of the Executive’s employment agreement dated March 21, 2018 will not become
operative.


5-Other Issues and Final Settlement


5.1 The Executive participates in Veoneer, Inc. 2018 Stock Incentive Plan and
Autoliv Inc. 1997 Stock Incentive Plan (“Incentive Plans”). The Parties agree
that the Executive’s entitlement under the Incentive Plans will be handled in
accordance with the rules and regulations prescribed by the Incentive Plans.


5.2 The Parties agree that the Executive shall have no priority rights to
re-employment.


5.3 The separation between the Executive and the Company is based on mutual
trust and the Parties agree that they shall use their best endeavors to act in a
fair and considerate way regarding all issues relating to this separation,
including internal and external communication and other practical matters that
have to be resolved as consequence of separation. The Parties have further
agreed to keep the contents of this agreement confidential other than such
disclosures that are required to comply with applicable laws.


5.4  On the date the Executive and the Company agrees, the Executive shall
return the Company all keys, credit cards, documents, mobile phone, laptop
computer and all other property the Executive may have in his possession and
which belongs to the Company or its associated Companies.


5.5 The Executive shall resign from all board of director or similar
directorship in the Company or in any of the associated companies latest on the
date the Executive is released.
The Executive acknowledges that he has no claim whatsoever outstanding against
either the Company, its associated companies or any of their respective
officers, directors and Executives in connection with the position as a
director. To the extent that any such claim exists or may exist, the Executive
irrevocably waive such claim and release the Company, its associated companies
and each of their respective officers, directors and employees from any
liability whatsoever in respect of such claim.


5.6 Through the signing of this agreement and fulfillment of the provisions
herein, all unsettled matters between the Parties shall be deemed to be finally
settled and the Executive shall have no claims against the Company or any of its
associated companies as regards to salary, vacation pay, incentives, pension
contributions, damages or otherwise.


6-Governing Law and Disputes


This agreement shall be governed by and construed in accordance with the laws of
Sweden. 









--------------------------------------------------------------------------------



This agreement has been duly executed in two original copies, of which each of
the Parties has taken a copy.






Stockholm, Sweden


September 12, 2019






On behalf of Veoneer Inc.    The Executive








/s/ Jan Carlson      /s/ Mikko Taipale
--------------------------------     --------------------------------
Jan Carlson      Mikko Taipale
CEO & President    










        





















